Citation Nr: 0610503	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-02 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to June 
1979 and from January 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  During the pendency of the 
appellant's claim, the veteran's claims file was transferred 
to the RO in Huntington, West Virginia.  The appellant's 
claim was certified on appeal from the Huntington RO.

The appellant was scheduled for a Travel Board hearing in 
March 2004.  The appellant failed to report for the hearing.  
The appellant has not submitted evidence of good cause for 
her failure to report and has not requested that her hearing 
be rescheduled.  Accordingly, her request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The appellant and the veteran were married in Greece in 
August 1975.

2.  The appellant and the veteran were divorced in Greece in 
October 1989.


CONCLUSION OF LAW

The appellant is not eligible for an apportionment of the 
veteran's VA benefits.  38 U.S.C.A. § 5307(a) (West 2002); 38 
C.F.R. §§  3.205, 3.206, 3.450(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and the appellant were married in Greece in 
August 1975.  The veteran and the appellant were divorced in 
Greece in October 1989 as indicated by way of a copy of the 
Greek divorce decree submitted by the veteran with his 
original claim for VA disability compensation in May 1992.  
The decree notes that it was an uncontested divorce and that 
the parties were represented by an attorney.

The appellant submitted a claim for an apportionment of the 
veteran's VA disability compensation in April 2001.  The 
veteran was in receipt of disability compensation benefits at 
the time the appellant submitted her claim.

The appellant's claim was denied in October 2001.  The basis 
for the denial was that the veteran had submitted a copy of 
the divorce decree and had reported his status as divorced at 
the time he submitted a claim for benefits in May 1992.  The 
appellant had not submitted evidence to show that there was a 
valid marriage between her and the veteran.

The appellant submitted a notice of disagreement (NOD) in 
November 2001.  She said that the Greek court was not "a 
court of competent jurisdiction."  She included a copy of 
part of a letter to her from the Defense Finance and 
Accounting Service (DFAS), dated in May 1995.  The letter was 
written to the appellant in response to her attempt to obtain 
a portion of the veteran's military retired pay as a former 
spouse.  The letter informed the appellant that the divorce 
issued in Greece was not issued by a court of competent 
jurisdiction as defined under 10 U.S.C.A. § 1408.  The letter 
went on to inform her as to what constituted a court of 
competent jurisdiction for purposes of accepting a court 
order for payment of retired pay.  It was suggested that the 
appellant obtain a divorce from the veteran from any court of 
competent jurisdiction that had jurisdiction over the member.  

The appellant was issued a statement of the case (SOC) in 
January 2003.  The veteran was advised of the appellant's 
claim that same month and also issued a copy of the SOC.  The 
appellant submitted her appeal in February 2003.  She said 
that she had no divorce papers in 12 years.  She has never 
asserted that she has a valid court order, from any court, 
requiring that the veteran pay her any form of compensation.

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. §§ 3.450, 
3.452(a) (2005).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. 
§3.50(a).  Under 38 C.F.R. § 3.1(j) (2005), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  See also 38 C.F.R. § 3.205 (2005).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2005) (in pertinent part).  In this case, the 
appellant has not put the validity of the divorce in issue.  
Rather, she wants a portion of the veteran's VA compensation 
as a matter of right.

In this case, the veteran and the appellant were divorced for 
several years before the veteran's initial claim for 
compensation was received in May 1992.  Therefore, the 
appellant was not the veteran's "spouse" at any time during 
the veteran's receipt of compensation.  38 U.S.C.A. § 
101(31).  In a case such as this one, where the law and not 
the facts are dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly the claim for entitlement to an 
apportionment of the veteran's VA disability benefits is 
denied.

In deciding this appeal, the Board has considered potential 
applicability of 38 U.S.C.A. § 5103(a), 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  However, it should 
be pointed out that the notice and duty-to-assist provisions, 
set forth in those statutes and regulations, do not apply in 
Chapter 53 cases.  See Lueras v. Principi, 18 Vet. App. 435, 
438-39 (2004); see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  


ORDER

The appellant's claim for entitlement to apportionment of the 
veteran's VA disability benefits is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


